Citation Nr: 0210457	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran was afforded a hearing before a Hearing Officer 
at the RO in August 1999.  A transcript of that hearing is of 
record.


FINDING OF FACT

The veteran failed, without good cause, to report for a June 
2002 VA examination which is necessary to substantiate his 
claim for a compensable evaluation.


CONCLUSION OF LAW

A compensable evaluation for bilateral hearing loss 
disability is not warranted.  38 C.F.R. § 3.655(a), (b) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for bilateral hearing loss disability was 
granted in a June 1995 rating decision.  The RO determined 
that the hearing loss disability was noncompensable.  The 
veteran submitted a claim for an increased (compensable) 
evaluation in February 1998.

A VA examination was conducted in March 1998.  The veteran 
complained of difficulty hearing in all situations.  He also 
complained of bilateral periodic tinnitus.  On audiological 
evaluation, puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
10
10
5
30
60
25
LEFT
10
10
10
65
65
37

Speech recognition scores were 100 percent for the right ear 
and 96 percent for the left.  Otoscopic examination revealed 
clear external auditory canals and normal tympanic membranes.  
Speech reception thresholds were in configuration with pure 
tone results.  The diagnoses were mild to moderately severe 
high frequency sensorineural hearing loss in the right ear 
from 3000 to 8000 Hertz and moderately mild to severe high 
frequency sensorineural hearing loss in the left ear at the 
same frequencies.  The examiner concluded that medical 
intervention would not improve or change the veteran's 
hearing.

In January 1999, the veteran contacted the RO and indicated 
that his hearing was worse.  On audiological examination in 
January 1999, the veteran reported difficulty in all 
situations.  He complained of bilateral tinnitus.  Puretone 
thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
5
10
0
35
55
25
LEFT
0
10
15
70
60
40

Speech recognition scores were 96 percent bilaterally.  The 
diagnosis was mild sloping to severe sensorineural hearing 
loss in the right ear and severe sensorineural loss at 3000 
to 6000 hertz in the left ear rising to mild level at 8000 
hertz.  Speech reception thresholds were in agreement with 
pure tone findings, and word recognition scores were 
considered excellent at normal conversational levels.  

At his August 1999 hearing, the veteran testified that his 
ability to hear depended on his environment.  He complained 
that his ears sometimes felt like they were stopped up.  He 
stated that a VA physician had indicated that he would 
eventually require hearing aids.  

At his hearing, the veteran submitted the report of an 
audiogram performed by a private provider.  Puretone 
thresholds were reported as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
10
10
5
35
60
28
LEFT
5
10
20
70
70
43

Speech discrimination was noted to be 100 percent 
bilaterally.  No narrative interpretation of the examination 
results was provided.

In a statement dated in June 2000, the veteran alleged that 
his bilateral hearing loss disability had increased in 
severity.  Consequently, the Board determined in February 
2002 that the veteran should be afforded another VA 
audiological examination.  The Board wrote to the veteran in 
April 2002 to notify him that an additional examination would 
be scheduled by the Asheville VA Medical Center (VAMC).  

The record shows that the Board's letter was returned to the 
Board in May 2002, showing that the mailing was not 
deliverable as addressed.  The Board attempted to obtain a 
listing for the veteran at his last city of residence, but 
was unsuccessful.  The Board was subsequently informed that 
the veteran had been notified of his scheduled examination 
and that the notification letter had been sent to his address 
of record.  There is no evidence that the letter was returned 
as undeliverable.  The veteran did not appear for his June 
2002 VA audiological examination.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
since the RO's most recent consideration of the veteran's 
claim, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that the veteran has been apprised of the 
evidence and information necessary to substantiate his claim 
for increase.  The RO informed the veteran of the information 
needed from him to enable the RO to obtain additional 
evidence supportive of the veteran's claim.  The RO has 
afforded the veteran VA examinations of his hearing loss 
disability.  The Board attempted to afford the veteran a VA 
examination in June 2002, but the veteran failed to appear.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.

In sum, the facts relevant to the claim have been properly 
developed to the extent possible and no further action is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  A remand to afford the RO an 
opportunity to consider the claim in light of the regulations 
implementing the VCAA would only serve to further delay 
resolution of the veteran's claim with no benefit flowing to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claim.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992). 

During the pendency of this claim, the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss, were changed, effective 
June 10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified 
at 38 C.F.R. §§ 4.85-4.87).  Under the new criteria, when the 
pure tone thresholds at the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) are 55 decibels or more, or when 
the pure tone thresholds are 30 decibels or less at 1000 Hz 
and 70 decibels or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest Roman numeral.  64 Fed. Reg. 
25202-25210 (codified at 38 C.F.R. § 4.86).  These changes 
became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).

In this case, additional VA examination is necessary to 
establish the veteran's entitlement to a compensable rating 
for bilateral hearing loss disability.  In this regard, the 
Board notes the average pure tone thresholds and speech 
recognition values from each of the audiological examinations 
of record support the assignment of a noncompensable 
evaluation under the current and former schedular criteria.  
Because the veteran contended that his hearing was worse, the 
Board determined that an additional VA examination was 
necessary.  However, despite notification of his scheduled 
examination at his address of record, the veteran failed to 
report.  Attempts by the Board to locate the veteran have 
been unsuccessful.  He has offered no explanation for his 
failure to present for the June 2002 VA examination.  
Therefore, his claim for a compensable rating for bilateral 
hearing loss disability must be denied.  38 C.F.R. § 3.655.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

